Exhibit 10.17

 

September 23, 2008

 

Neil B. Friedman

President Fisher-Price Bands

 

Dear Neil,

 

Pursuant to the letter agreement between you and Mattel, Inc. (the “Company”),
dated March 17, 2005 (the “Agreement”), a copy of which is attached hereto, your
eligibility to receive an enhanced benefit under the Mattel, Inc. 2005
Supplemental Executive Retirement Plan (the “New SERP”) is conditioned in part
on your written waiver of your right to benefits under the Prior SERP (as such
term is defined in the Agreement) after remaining employed with the Company
through August 19, 2007 (such service requirement, your “Part B Eligibility
Requirement”).

 

Given that you satisfied your Part B Eligibility Requirement, to become eligible
for a Part B Benefit under the New SERP in accordance with the Agreement, you
must agree to waive your right to benefits under the Prior SERP by executing
this letter agreement as set forth below. Please note that if you execute this
letter agreement, this letter agreement will be subject to the terms and
conditions set forth in the Agreement, which are incorporated herein by
reference.

 

If you agree to waive your right to benefits under the Prior SERP, I would
appreciate it if you would sign and date this letter agreement and return a copy
to me.

 

Sincerely,

 

MATTEL, INC.

 

By:  /s/ ALAN KAYE                                              

Alan Kaye

SVP Human Resources

 

 

Agreed to and accepted by:

 

/s/ NEIL B. FRIEDMAN

 

Neil B. Friedman

Date: 9/27/2008

 

Enclosure